OPINION
                     STATEMENT OF THE CASE AND FACTS
On March 19, 1999, plaintiffs-appellants Evelyn Wolfe and Roy Wolfe filed a complaint in the Court of Common Pleas of Guernsey County against Mike Murray, Chelsea Title Agency of Columbus, Inc., Enterprise Mortgage, Inc., First Union, and Jack Kirschenbaum. On April 10, 1999, and May 10, 1999, respectively, First Union and Chelsea Title Agency of Columbus filed motions to dismiss the complaint under Civ.R. 12(B)(6). On June 4, 1999, the trial court entered judgment granting both motions. It is from that judgment entry appellant prosecutes this appeal. We have reviewed the trial court's June 4, 1999 Entry. It does not express a determination there is no just cause for delay pursuant to Civ.R. 54(B). Because the entry does not terminate all claims against all parties, we find it does not constitute a final appealable order pursuant to R.C. 2505.02.
Accordingly, we dismiss this appeal for want of jurisdiction.
By: HOFFMAN, P.J. FARMER, J. and EDWARDS, J. concur.